                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NO. 6:15-CR-56-JRG
v.                                                  §
                                                    §
                                                    §
RASHEED ABDUL AZIZ (1)
                                                    §
                                                    §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The Court referred a petition alleging violations of supervised release conditions to United

States Magistrate Judge K. Nicole Mitchell at Tyler, Texas, for consideration pursuant to

applicable laws and orders of this Court. The Court has received and considered the Report of the

United States Magistrate Judge filed pursuant to such order, along with the record, pleadings, and

all available evidence.

       At the close of the October 10, 2018 revocation hearing, Defendant, defense counsel and

counsel for the government signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the United States Magistrate Judge’s Report,

consenting to revocation of supervised release and consenting to the imposition of the sentence

recommended in the Report. Defendant also waived his right to be present and speak before the

District Judge imposes the recommended sentence. Therefore, the Court may act on the Report

and Recommendation immediately.

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the Report of the Magistrate Judge is ADOPTED. It is therefore




                                                1
       ORDERED that Defendant’s plea of true to Allegation 1 as set forth in the petition is

ACCEPTED. Based upon Defendant’s plea of true to Allegation 1 in the petition, the Court finds

that Defendant violated the conditions of his supervised release. It is further

       ORDERED that Rasheed Abdul Aziz’s supervised release is REVOKED. Judgment and

commitment will be entered separately, in accordance with the Magistrate Judge’s

recommendations. It is finally

       ORDERED that Defendant be committed to the custody of the Bureau of Prisons for a

term of imprisonment of 12 months and 1 day to be followed by 2 years of supervised release. The

Court recommends service of sentence at FCI Texarkana.

       So Ordered this
       Oct 11, 2018




                                                 2
